          Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 1 of 27



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                               )
 WILDEARTH GUARDIANS, et al.                   )
                                               )
                                                 Case No. 1:20-cv-056-RC
        Plaintiffs,                            )
                                                 The Honorable Rudolph Contreras
                                               )
                v.                             )
                                               )
 DAVID L. BERNHARDT, in his official )
 capacity as Secretary of the Interior, et al. )
                                               )
        Federal Defendants.                    )
                                               )


         FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

       Federal Defendants United States Bureau of Land Management (“BLM”), David L.

Bernhardt, in his official capacity as Secretary of the Interior, and William Perry Pendley, in his

official capacity as Deputy Director of the BLM for Policy and Programs, exercising the

authority of the Director, answer as follows in response to Plaintiffs’ Complaint. See ECF No. 1.

The numbered paragraphs herein correspond to the numbered paragraphs in Plaintiffs’

Complaint.

   1. The allegations in the first sentence of Paragraph 1 constitute Plaintiffs’ characterization of

       their case to which no response is required. The allegations in the second sentence

       constitute legal conclusions to which no response is required. To the extent a response is

       required, the allegations are denied.

   2. The allegations in Paragraph 2 are vague and are therefore denied.

   3. Federal Defendants deny the allegations in the first sentence of Paragraph 3, and aver that

       that emissions from fossil fuels produced on federal lands and offshore areas represent an


                                                 1
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 2 of 27



   average of 24 percent of all national emissions of carbon. The remaining allegations in

   Paragraph 3 are vague and constitute legal conclusions to which no response is required.

   To the extent a response is required, the allegations are denied.

4. Federal Defendants admit the allegations in the first sentence of Paragraph 4. Federal

   Defendants admit that over 25 million acres of federal mineral estate are currently leased

   to private entities for potential development of oil and gas, but lack knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations in the

   second sentence, and the allegations are therefore denied. The allegations in the third

   sentence are vague and are therefore denied.

5. The allegations in the first and second sentences of Paragraph 5 are vague and are

   therefore denied. The allegations in the third sentence constitute legal conclusions to

   which no response is required.

6. The allegations in the first sentence of Paragraph 6 are vague and are therefore denied, and

   constitute legal conclusions to which no response is required. The allegations in the

   second sentence constitute Plaintiffs’ characterization of their case and legal conclusions

   to which no response is required. Given the map’s scale and illegibility, Federal

   Defendants lack knowledge or information sufficient to form a belief as to the truth of the

   allegations in the third sentence and the allegations are therefore denied. The allegations

   in the fourth sentence constitute Plaintiffs’ characterization of their case to which no

   response is required.

7. The allegations in Paragraph 7 constitute legal conclusions to which no response is

   required. To the extent a response is required the allegations are denied.

8. Federal Defendants deny the allegations in Paragraph 8.



                                             2
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 3 of 27



9. The allegations in Paragraph 9 purport to characterize WildEarth Guardians v. Zinke, 368

   F. Supp. 3d 41 (D.D.C. 2019), which speaks for itself and provides the best evidence of

   its contents. Any allegations contrary to its plain meaning, language and context are

   denied.

10. The allegations in the first sentence of Paragraph 10 are vague and are therefore denied.

   In response to the allegations in the second sentence, Federal Defendants deny Plaintiffs’

   characterization of the referenced NEPA analysis and aver that BLM moved for

   voluntary remand of its National Environmental Policy Act (“NEPA”) analysis for the

   Colorado and Utah oil and gas leasing decisions challenged in WildEarth Guardians v.

   Zinke, No. 1:16-cv-1724, ECF No. 107 (D.D.C. May 24, 2019). To the extent Plaintiffs

   purport to characterize BLM’s motion for remand, the motion speaks for itself and

   provides the best evidence of its contents. Any allegations contrary to its plain meaning,

   language, and context are denied. The allegations in the third sentence constitute legal

   conclusions to which no response is required. To the extent a response is required the

   allegations are denied.

11. The allegations in Paragraph 11 constitute Plaintiffs’ characterization of their case to

   which no response is required.

12. The allegations in Paragraph 12 constitute Plaintiffs’ characterization of their case and

   legal conclusions to which no response is required.

13. The allegations in Paragraph 13 constitute legal conclusions to which no response is

   required.




                                              3
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 4 of 27



14. The allegations in Paragraph 14 constitute Plaintiffs’ characterization of their case and

   legal conclusions to which no response is required. To the extent a response is required

   the allegations are denied.

15. The allegations in Paragraph 15 constitute Plaintiffs’ characterization of their case and

   legal conclusions to which no response is required.

16. The allegations in Paragraph 16 constitute legal conclusions to which no response is

   required.

17. The allegations in Paragraph 17 constitute legal conclusions to which no response is

   required.

18. The allegations in Paragraph 18 constitute legal conclusions to which no response is

   required.

19. Federal Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 19 and the allegations are therefore denied.

20. Federal Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 20 and the allegations are therefore denied.

21. Federal Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 21 and the allegations are therefore denied.

22. Federal Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 22 and the allegations are therefore denied.

23. Federal Defendants lack knowledge or information sufficient to form a belief as to the

   truth of the allegations in the first and second sentences of Paragraph 23 and the

   allegations are therefore denied. Federal Defendants deny the allegations in the third

   sentence, and aver that the reasonably foreseeable effects of development of the



                                             4
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 5 of 27



   challenged leases are as articulated in the BLM’s NEPA analyses which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language, and context are denied.

24. The allegations in Paragraph 24 constitute Plaintiffs’ characterization of their case and

   legal conclusions to which no response is required.

25. The allegations in Paragraph 25 constitute Plaintiffs’ characterization of their case and

   legal conclusions to which no response is required.

26. Federal Defendants admit that David Bernhardt is the Secretary of the Department of the

   Interior (“Interior”). The remaining allegations in Paragraph 26 constitute legal

   conclusions to which no response is required.

27. Federal Defendants admit that William Perry Pendley is the Deputy Director of the BLM

   for Policy and Programs, exercising the authority of the Director. The remaining

   allegations in Paragraph 27 constitute legal conclusions to which no response is required.

28. Federal Defendants admit that BLM is a federal government agency within Interior. The

   remaining allegations in Paragraph 28 constitute legal conclusions to which no response

   is required.

29. The allegations in Paragraph 29 purport to characterize NEPA and its implementing

   regulations which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied.

30. The allegations in Paragraph 30 purport to characterize one of NEPA’s implementing

   regulations which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied.




                                             5
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 6 of 27



31. The allegations in Paragraph 31 constitute legal conclusions to which no response is

   required, and purport to characterize NEPA and a judicial decision which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

32. The allegations in Paragraph 32 purport to characterize one of NEPA’s implementing

   regulations which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied.

33. The allegations in Paragraph 33 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and a judicial decision which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

34. The allegations in Paragraph 34 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and its implementing regulations which speak

   for themselves and provide the best evidence of their contents. Any allegations contrary

   to their plain meaning, language and context are denied.

35. The allegations in Paragraph 35 constitute legal conclusions to which no response is

   required and purport to characterize NEPA’s implementing regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

36. The allegations in Paragraph 36 constitute legal conclusions to which no response is

   required and purport to characterize one of NEPA’s implementing regulations which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.



                                            6
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 7 of 27



37. The allegations in Paragraph 37 constitute legal conclusions to which no response is

   required and purport to characterize NEPA’s implementing regulations and a judicial

   decision which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to its plain meaning, language and context are denied.

38. The allegations in Paragraph 38 constitute legal conclusions to which no response is

   required and purport to characterize NEPA’s implementing regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

39. The allegations in Paragraph 39 constitute legal conclusions to which no response is

   required and purport to characterize NEPA’s implementing regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

40. The allegations in Paragraph 40 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and its implementing regulations which speak

   for themselves and provide the best evidence of their contents. Any allegations contrary

   to their plain meaning, language and context are denied.

41. The allegations in Paragraph 41 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and its implementing regulations which speak

   for themselves and provide the best evidence of their contents. Any allegations contrary

   to their plain meaning, language and context are denied.

42. The allegations in Paragraph 42 constitute legal conclusions to which no response is

   required.




                                            7
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 8 of 27



43. The allegations in Paragraph 43 constitute legal conclusions to which no response is

   required and purport to characterize the Administrative Procedure Act (“APA”) which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.

44. The allegations in Paragraph 44 constitute legal conclusions to which no response is

   required and purport to characterize the APA which speaks for itself and provides the

   best evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

45. The allegations in Paragraph 45 constitute legal conclusions to which no response is

   required and purport to characterize the Mineral Leasing Act (“MLA”) which speaks for

   itself and provides the best evidence of its contents. Any allegations contrary to its plain

   meaning, language and context are denied.

46. The allegations in Paragraph 46 constitute legal conclusions to which no response is

   required and purport to characterize the MLA and a federal oil and gas regulation which

   speak for themselves and provide the best evidence of their contents. Any allegations

   contrary to their plain meaning, language and context are denied.

47. Federal Defendants admit the allegations in the first and second sentences of Paragraph

   47. The allegations in the third sentence purport to characterize the MLA which speaks

   for itself and provides the best evidence of its contents. Any allegations contrary to its

   plain meaning, language and context are denied.

48. The allegations in Paragraph 48 purport to characterize a federal oil and gas regulation

   which speaks for itself and provides the best evidence of its contents. Any allegations

   contrary to its plain meaning, language and context are denied.



                                             8
      Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 9 of 27



49. Federal Defendants deny the allegations in Paragraph 49 and aver that BLM manages oil

   and gas development in a multi-phase process, each subject to specific rules, policies, and

   procedures.

50. Federal Defendants admit the allegations in the first sentence of Paragraph 50 that BLM

   prepares resource management plans (“RMPs”) in accord with the cited regulations, its

   Land Use Planning Handbook, and other laws and policies, but deny the remaining

   allegations. The allegations in the second and third sentences purport to characterize the

   contents of unidentified RMPs which speak for themselves and provide the best evidence

   of their contents. Any allegations contrary to their plain meaning, language and context

   are denied. The allegations in the fourth sentence constitute legal conclusions to which no

   response is required.

51. Federal Defendants admit the allegations in Paragraph 51 that BLM may prepare

   Reasonably Foreseeable Development scenarios (“RFDs”) in accord with its Land Use

   Planning Handbook, and other policies and laws, which speak for themselves and provide

   the best evidence of their contents. Any allegations contrary to their plain meaning,

   language and context are denied.

52. The allegations in the first, second and third sentences of Paragraph 52 purport to

   characterize the MLA, a federal oil and gas regulation, BLM’s Instruction Memoranda

   (“IM”) 2010-177 and 2018-034, and a judicial decision which speak for themselves and

   provide the best evidence of their contents. Any allegations contrary to their plain

   meaning, language and context are denied. Federal Defendants admit that BLM field

   offices generally conduct NEPA reviews and identify the pertinent stipulations applicable




                                             9
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 10 of 27



   to the parcels proposed for leasing, but deny the remaining allegations in the fourth

   sentence as vague.

53. The allegations in Paragraph 53 purport to characterize a federal oil and gas regulation,

   BLM’s Competitive Leases Handbook, and IM-2018-034, which speak for themselves

   and provide the best evidence of their contents. Any allegations contrary to their plain

   meaning, language and context are denied.

54. The allegations in Paragraph 54 purport to characterize NEPA’s and federal oil and gas

   regulations which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied.

55. The allegations in Paragraph 55 constitute legal conclusions to which no response is

   required and purport to characterize judicial decisions which speak for themselves and

   provide the best evidence of their contents. Any allegations contrary to their plain

   meaning, language and context are denied.

56. The allegations in Paragraph 56 constitute legal conclusions to which no response is

   required and purport to characterize a judicial decision which speaks for itself and

   provides the best evidence of its contents. Any allegations contrary to its plain meaning,

   language and context are denied.

57. The allegations in Paragraph 57 constitute legal conclusions to which no response is

   required and purport to characterize federal oil and gas regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

58. The allegations in Paragraph 58 constitute legal conclusions to which no response is

   required and purport to characterize a federal oil and gas regulation which speaks for



                                            10
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 11 of 27



   itself and provides the best evidence of its contents. Any allegations contrary to its plain

   meaning, language and context are denied.

59. The allegations in Paragraph 59 constitute legal conclusions to which no response is

   required and purport to characterize a federal oil and gas regulation and a decision of the

   Interior Board of Land Appeals which speak for themselves and provide the best

   evidence of their contents. Any allegations contrary to their plain meaning, language and

   context are denied.

60. The allegations in Paragraph 60 constitute legal conclusions to which no response is

   required and purport to characterize federal oil and gas regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

61. The allegations in Paragraph 61 constitute legal conclusions to which no response is

   required and purport to characterize federal oil and gas regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

62. Federal Defendants admit that production and combustion of fossil fuels generate gases

   such as carbon dioxide and methane, but deny the remaining allegations in Paragraph 62

   as vague.

63. The allegations in the first sentence of Paragraph 63 are vague and are therefore denied.

   The allegations in the second and third sentences purport to characterize a 2019

   Environmental Protection Agency (“EPA”) report, Inventory of U.S. Greenhouse Gases

   and Sinks 1990-2017, which speaks for itself and provides the best evidence of its

   contents. Any allegations contrary to its plain meaning, language and context are denied.



                                            11
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 12 of 27



64. The allegations in Paragraph 64 are vague and are therefore denied.

65. The allegations in the first sentence of Paragraph 65 are vague and are therefore denied.

   The remaining allegations purport to characterize the 2014 Intergovernmental Panel on

   Climate Change (“IPCC”) assessment report on climate change which speaks for itself

   and provides the best evidence of its contents. Any allegations contrary to its plain

   meaning, language and context are denied.

66. The allegations in Paragraph 66 purport to characterize an October 2018 special report by

   the IPCC which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied.

67. The allegations in Paragraph 67 are vague and are therefore denied.

68. The allegations in Paragraph 68 purport to characterize the 2018 Fourth National Climate

   Assessment which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied.

69. The allegations in Paragraph 69 are vague and are therefore denied, and purport to

   characterize an unidentified document which speaks for itself and provides the best

   evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

70. The allegations in Paragraph 70 purport to characterize the 2018 Fourth National Climate

   Assessment which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied.

71. The allegations in Paragraph 71 purport to characterize Secretarial Order 3226 which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.



                                            12
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 13 of 27



72. The allegations in Paragraph 72 purport to characterize a 2007 report, Climate Change:

   Agencies Should Develop Guidance for Addressing the Effects on Federal Land and

   Water Resources, which speaks for itself and provides the best evidence of its contents.

   Any allegations contrary to its plain meaning, language and context are denied.

73. The allegations in Paragraph 73 purport to characterize Secretarial Order 3289 which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.

74. The allegations in Paragraph 74 purport to characterize Executive Order Nos. 13514 and

   13693, 74 Fed. Reg. 52,117 (Oct. 8, 2009) and 80 Fed. Reg. 15, 871 (March 25, 2015),

   which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to their plain meaning, language and context are denied.

75. The allegations in Paragraph 75 purport to characterize 74 Fed. Reg. 66, 496-97 (Dec. 15,

   2009), 80 Fed. Reg. 64, 661 (Oct. 23, 2015), and a judicial decision, which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

76. The allegations in Paragraph 76 purport to characterize an August 1, 2016 guidance

   document issued by the Council on Environmental Quality (“CEQ”) which speaks for

   itself and provides the best evidence of its contents. Any allegations contrary to its plain

   meaning, language and context are denied.

77. The allegations in Paragraph 77 purport to characterize an August 1, 2016 guidance

   document issued by the CEQ which speaks for itself and provides the best evidence of its

   contents. Any allegations contrary to its plain meaning, language and context are denied.




                                            13
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 14 of 27



78. The allegations in the first sentence of Paragraph 78 are vague and are therefore denied

   and constitute legal conclusions to which no response is required. Federal Defendants

   deny the allegations in the second sentence.

79. The allegations in the first sentence of Paragraph 79 are vague and are therefore denied.

   The remaining allegations purport to characterize EPA Fact Sheet, The Social Cost of

   Carbon (2016), published on EPA’s website, which speaks for itself and provides the

   best evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

80. The allegations in the first sentence of Paragraph 80 are vague and are therefore denied.

   The allegations in the second sentence purport to characterize technical documents

   prepared by an Interagency Working Group, which speak for themselves and provide the

   best evidence of their contents. Any allegations contrary to their plain meaning, language

   and context are denied. Federal Defendants aver that the referenced working group was

   disbanded by executive order on March 28, 2017.

81. The allegations in Paragraph 81 purport to characterize technical documents prepared by

   an Interagency Working Group, which speak for themselves and provide the best

   evidence of their contents. Any allegations contrary to their plain meaning, language and

   context are denied. Federal Defendants aver that the referenced working group was

   disbanded by executive order on March 28, 2017.

82. The allegations in Paragraph 82 purport to characterize unidentified Resource

   Management Plans (“RMPs”) which speak from themselves and provide the best

   evidence of their contents. Any allegations contrary to their plain meaning, language and

   context are denied.



                                            14
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 15 of 27



83. Federal Defendants admit that BLM included analysis of the social cost of carbon in

   NEPA analyses prepared for the May 2014 Montana/Dakotas lease sale and May 2015

   Idaho lease sale for the Little Willow Creek Protective Oil and Gas Leasing Project in the

   Four Rivers Field Office, but deny the remaining allegations in Paragraph 83 as vague..

   Federal Defendants aver that for each of the lease sales challenged in this litigation, BLM

   considered the social cost of carbon protocol, but concluded that it would not be useful in

   its decisionmaking.

84. The allegations in Paragraph 84 are vague and are therefore denied.

85. The allegations in Paragraph 85 purport to characterize the 2018 IPCC special report on

   Global Warming of 1.5oC which speaks for itself and provides the best evidence of its

   contents. Any allegations contrary to its plain meaning, language and context are denied.

86. The allegations in Paragraph 86 purport to characterize the 2018 IPCC special report on

   Global Warming of 1.5oC and 2019 Oil Change International Report which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to its

   plain meaning, language and context are denied.

87. The allegations in Paragraph 87 are vague and are therefore denied and purport to

   characterize EcoShift Consulting, The Potential Greenhouse Gas Emissions from U.S.

   Fossil Fuels 1, 3 (2016), and a journal article which speak for themselves and provide the

   best evidence of their contents. Any allegations contrary to their plain meaning, language

   and context.

88. The allegations in the first sentence of Paragraph 88 are vague and are therefore denied.

   The remaining allegations in Paragraph 88 purport to characterize a 2019 Oil Change




                                            15
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 16 of 27



   International Report which speaks for itself and provides the best evidence of its contents.

   Any allegations contrary to its plain meaning, language and context.

89. The allegations in Paragraph 89 are vague and are therefore denied and purport to

   characterize a Stockholm Institute report which speaks for itself and provides the best

   evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

90. The allegations in Paragraph 90 are vague and are therefore denied and purport to

   characterize a Stockholm Institute report which speaks for itself and provides the best

   evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

91. Federal Defendants admit the allegations in Paragraph 91.

92. The allegations in the first sentence of Paragraph 92 purport to characterize one of

   NEPA’s implementing regulations which speaks for itself and provides the best evidence

   of its contents. Any allegations contrary to its plain meaning, language and context are

   denied. The allegations in the second sentence of Paragraph 92 constitute legal

   conclusions to which no response is required. To the extent a response is required the

   allegations are denied.

93. The allegations in the first sentence of Paragraph 93 are vague and are therefore denied.

   The remaining allegations purport to characterize content on BLM’s website which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.




                                            16
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 17 of 27



94. Federal Defendants deny the allegations in Paragraph 94, and aver that the lease sales

   challenged in this litigation were approved by the relevant BLM state offices as part of

   their implementation of the MLA and other statutes.

95. The allegations in the first sentence of Paragraph 95 are vague and are therefore denied.

   The remaining allegations purport to characterize a 2018 U.S. Geological Survey

   (“USGS”) report which speaks for itself and provides the best evidence of its contents.

   Any allegations contrary to its plain meaning, language and context are denied.

96. Federal Defendants deny the allegations in Paragraph 96.

97. Federal Defendants admit the allegations in the first and second sentences of Paragraph

   97. The allegations in the third sentence are vague and are therefore denied.

98. The allegations in Paragraph 98 constitute Plaintiffs’ characterization of their case to

which no response is required. Federal Defendants deny any deficiencies in BLM’s NEPA

analysis.

99. The allegations in the first and second sentences of Paragraph 99 are vague and are

   therefore denied. The allegations in the third sentence constitute legal conclusions to

   which no response is required. To the extent a response is required the allegations are

   denied.

100. The allegations in Paragraph 100 constitute legal conclusions to which no response is

   required and purport to characterize EAs prepared for leasing decisions challenged in this

   litigation which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied. Federal

   Defendants aver that EAs were not prepared for all of the leasing decisions challenged in

   this litigation.



                                             17
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 18 of 27



101. The allegations in Paragraph 101 constitute legal conclusions to which no response is

   required and purport to characterize EAs prepared for leasing decisions challenged in this

   litigation which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied.

102. The allegations in the first sentence of Paragraph 102 purport to characterize EAs

   prepared for leasing decisions challenged in this litigation which speak for themselves

   and provide the best evidence of their contents. Any allegations contrary to their plain

   meaning, language and context are denied. Federal Defendants deny the allegations in the

   second sentence. Federal Defendants admit that in some cases BLM prepares RFDs,

   which may be developed in conjunction with an RMP, but deny the remaining allegations

   in the third sentence. The allegations in the fourth and fifth sentences purport to

   characterize judicial decisions which speak for themselves and provide the best evidence

   of their contents. Any allegations contrary to their plain meaning, language and context

   are denied. The allegations in the sixth sentence are vague and are therefore denied.

   Federal Defendants deny the allegations in the seventh sentence.

103. The allegations in the first, second and third sentences of Paragraph 103 purport to

   characterize EAs prepared for leasing decisions challenged in this litigation which speak

   for themselves and provide the best evidence of their contents. Any allegations contrary

   to their plain meaning, language and context are denied. The allegations in the fourth,

   fifth and sixth sentences constitute legal conclusions to which no response is required and

   purport to characterize a judicial decision which speaks for itself and provides the best

   evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.



                                            18
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 19 of 27



104. The allegations in Paragraph 104 purport to characterize EAs prepared for leasing

   decisions challenged in this litigation which speak for themselves and provide the best

   evidence of their contents. Any allegations contrary to their plain meaning, language and

   context are denied.

105. The allegations in Paragraph 105 constitute legal conclusions to which no response is

   required and purport to characterize a judicial decision which speaks for itself and

   provides the best evidence of its contents. Any allegations contrary to its plain meaning,

   language and context are denied.

106. The allegations in Paragraph 106 constitute legal conclusions to which no response is

   required. To the extent a response is required the allegations are denied.

107. Federal Defendants deny the allegations in the first sentence of Paragraph 107. The

   allegations in the second sentence constitute legal conclusions to which no response is

   required.

108. The allegations in Paragraph 108 purport to characterize unidentified “BLM data”

   which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to their plain meaning, language and context are denied.

109. The allegations in Paragraph 109 constitute legal conclusions to which no response is

   required and purport to characterize EAs prepared for leasing decisions challenged in this

   litigation which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied.

110. The allegations in Paragraph 110 are vague and purport to characterize EAs prepared for

   leasing decisions challenged in this litigation which speak for themselves and provide the




                                            19
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 20 of 27



   best evidence of their contents. Any allegations contrary to their plain meaning, language

   and context are denied.

111. The allegations in Paragraph 111 are vague and purport to characterize EAs prepared for

   leasing decisions challenged in this litigation, which speak for themselves and provide

   the best evidence of their contents. Any allegations contrary to their plain meaning,

   language and context are denied.

112. The allegations in the first, second and third sentences of Paragraph 112 are vague and

   purport to characterize EAs prepared for leasing decisions challenged in this litigation,

   which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to their plain meaning, language and context are denied. The

   allegations in the fourth and fifth sentences constitute legal conclusions to which no

   response is required. To the extent a response is required the allegations are denied.

113. The allegations in Paragraph 113 constitute legal conclusions to which no response is

   required and purport to characterize EAs prepared for leasing decisions challenged in this

   litigation which speak for themselves and provide the best evidence of their contents.

   Any allegations contrary to their plain meaning, language and context are denied.

114. The allegations in the first sentence of Paragraph 114 purport to characterize EAs

   prepared for leasing decisions challenged in this litigation which speak for themselves

   and provide the best evidence of their contents. Any allegations contrary to their plain

   meaning, language and context are denied. The allegations in the second sentence are

   vague and are therefore denied.

115. The allegations in Paragraph 115 constitute legal conclusions to which no response is

   required and purport to characterize a judicial decision which speaks for itself and



                                            20
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 21 of 27



   provides the best evidence of its contents. Any allegations contrary to its plain meaning,

   language and context are denied.

116. Federal Defendants deny the allegations in Paragraph 116.

117. The allegations in the first sentence of Paragraph 117 purport to characterize a 2018

   USGS report which speaks for itself and provides the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied. Federal

   Defendants deny the allegations in the second and third sentences.

118. The allegations in Paragraph 118 are vague and are therefore denied.

119. The allegations in the first, second, third, and fourth sentences of Paragraph 119 purport

   to characterize EAs prepared for leasing decisions challenged in this litigation,

   unidentified RMPs and lease sale documents, which speak for themselves and provide the

   best evidence of their contents. Any allegations contrary to their plain meaning, language

   and context are denied. The allegations in the fifth and sixth sentences constitute legal

   conclusions to which no response is required and purport to characterize NEPA and one

   of its implementing regulations which speak for themselves and provide the best evidence

   of their contents. Any allegations contrary to their plain meaning, language and context

   are denied.

120. The allegations in Paragraph 120 constitute legal conclusions to which no response is

   required and purport to characterize one of NEPA’s implementing regulations which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.




                                            21
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 22 of 27



121. Federal Defendants admit the allegations in the first sentence of Paragraph 121, but aver

   that the March 2019 Colorado lease sale was conducted on March 28, 2019. Federal

   Defendants deny the allegations in the second sentence.

122. The allegations in Paragraph 122 are vague and are therefore denied.

123. Federal Defendants admit the allegations in Paragraph 123, but aver that the dates of

   WildEarth Guardians’ protests to the December 2016 and December 2018 lease sales

   were November 14, 2016, and November 5, 2018, respectively; the date of the December

   2018 lease sale Determination of NEPA Adequacy for the White River, Kremmling, and

   Little Snake field office parcels was December 10, 2018; the date of the March 2019

   lease sale was March 28, 2019; and the date of the March 2019 lease sale protest decision

   was March 26, 2019.

124. Federal Defendants admit the allegations in Paragraph 124 but aver that the March 2019

   Montana lease sale was conducted March 25-27, 2019.

125. The allegations in Paragraph 125 are vague and are therefore denied.

126. Federal Defendants admit the allegations in Paragraph 126, but aver that the March

   2019 Montana lease sale, was conducted March 25-27, 2019.

127. Federal Defendants admit the allegations in the first sentence of Paragraph 127. Federal

   Defendants deny the allegations in the second sentence.

128. The allegations in Paragraph 128 are vague and are therefore denied.

129. Federal Defendants admit the allegations in Paragraph 129.

130. Federal Defendants admit the allegations in Paragraph 130.

131. Federal Defendants admit the allegations in Paragraph 131.

132. Federal Defendants admit the allegations in Paragraph 132.



                                            22
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 23 of 27



133. Federal Defendants admit the allegations in the first sentence of Paragraph 133 but aver

   that the February 2019 Wyoming lease sale, occurred February 25-March 1, 2019.

   Federal Defendants deny the allegations in the second sentence.

134. The allegations in Paragraph 134 are vague and are therefore denied.

135. Federal Defendants admit the allegations in Paragraph 135, but aver that WildEarth

   Guardians’ protest to the June 20-21, 2018 Wyoming lease sale was received by BLM on

   May 15, 2018, and the February 2019 Wyoming lease sale occurred February 25-March

   1, 2019.

136. Federal Defendants incorporate by reference Paragraphs 1-135.

137. The allegations in Paragraph 137 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and its implementing regulations which speak

   for themselves and provide the best evidence of their contents. Any allegations contrary

   to their plain meaning, language and context are denied.

138. The allegations in Paragraph 138 constitute legal conclusions to which no response is

   required. To the extent a response is required the allegations are denied.

139. The allegations in Paragraph 139 constitute legal conclusions to which no response is

   required and purport to characterize one of NEPA’s implementing regulations which

   speaks for itself and provide the best evidence of its contents. Any allegations contrary to

   its plain meaning, language and context are denied.

140. The allegations in Paragraph 140 constitute legal conclusions to which no response is

   required and purport to characterize NEPA and one of its implementing regulations

   which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to their plain meaning, language and context are denied.



                                            23
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 24 of 27



141. The allegations in Paragraph 141 constitute legal conclusions to which no response is

   required and purport to characterize a judicial decision which speaks for itself and

   provides the best evidence of its contents. Any allegations contrary to its plain meaning,

   language and context are denied.

142. The allegations in the first sentence of Paragraph 142 constitute legal conclusions to

   which no response is required and purport to characterize one of NEPA’s implementing

   regulations which speaks for itself and provide the best evidence of its contents. Any

   allegations contrary to its plain meaning, language and context are denied. The

   allegations in the second sentence purport to characterize Plaintiffs’ case to which no

   response is required and are vague and are therefore denied.

143. The allegations in Paragraph 143 constitute legal conclusions to which no response is

   required and purport to characterize NEPA, its implementing regulations, and the APA

   which speak for themselves and provide the best evidence of their contents. Any

   allegations contrary to their plain meaning, language and context are denied.

144. Federal Defendants incorporate by reference Paragraphs 137-143.

145. The allegations in Paragraph 145 constitute legal conclusions to which no response is

   required. To the extent a response is required the allegations are denied.

146. The allegations in Paragraph 146 constitute legal conclusions to which no response is

   required and purport to characterize NEPA’s implementing regulations which speak for

   themselves and provide the best evidence of their contents. Any allegations contrary to

   their plain meaning, language and context are denied.

147. The allegations in Paragraph 147 constitute legal conclusions to which no response is

   required. To the extent a response is required the allegations are denied.



                                            24
     Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 25 of 27



148. The allegations in the first sentence of Paragraph 148 are vague and are therefore

   denied. The allegations in the second sentence constitute legal conclusions to which no

   response is required. To the extent a response is required the allegations are denied.

149. The allegations in Paragraph 149 purport to characterize a judicial decision which

   speaks for itself and provides the best evidence of its contents. Any allegations contrary

   to its plain meaning, language and context are denied.

150. The allegations in Paragraph 150 are legal conclusions to which no response is required

   and purport to characterize the APA which speaks for itself and provides the best

   evidence of its contents. Any allegations contrary to its plain meaning, language and

   context are denied.

                                   PRAYER FOR RELIEF

       The remainder of Plaintiffs’ Complaint constitutes Plaintiffs’ request for relief and

legal conclusions, to which no response is required. To the extent a response is required,

Federal Defendants deny that Plaintiffs are entitled to the relief requested or any relief

whatsoever.

                                         GENERAL DENIAL

       Federal Defendants deny any allegations in Plaintiffs’ Complaint, whether express or

implied, that are not specifically admitted, denied or qualified herein.

                                              DEFENSES

       Federal Defendants raise the following defenses:




                                             25
         Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 26 of 27



   1. The Complaint should be dismissed for failure to state a claim upon which relief can be

       granted.

   2. Insofar as Plaintiffs purport, in their Complaint, to challenge elements of BLM’s oil and

       gas leasing program other than the discrete leasing decisions at issue in this case, the

       Complaint fails to state a claim for which relief can be granted.

   3. This Court may lack subject matter jurisdiction to review some or all of Plaintiffs’

       claims.

   4. Some Plaintiffs may lack standing.

   5. Plaintiffs’ claims may be barred under the doctrines of res judicata and collateral

       estoppel.

   6. Plaintiff Physicians for Social Responsibility may have waived its right to bring suit.

       WHEREFORE, Federal Defendants respectfully pray that this Court deny in all respects

Plaintiffs’ Prayer for Relief, dismiss Plaintiffs’ Complaint, enter judgment for Federal

Defendants, and grant to Federal Defendants such other relief as may be appropriate.

   Respectfully submitted this 15th day of May, 2020.

                                                     PRERAK SHAH
                                                     Deputy Assistant Attorney General
                                                     United States Department of Justice
                                                     Environment and Natural Resources Div.

                                                     /s/ Michelle-Ann C. Williams
                                                     MICHELLE-ANN C. WILLIAMS
                                                     Natural Resources Section
                                                     P.O. Box 7611, Washington, D.C. 20044
                                                     202-305-0420 || 202-305-0506 (fax)
                                                     michelle-ann.williams@usdoj.gov

                                                     Counsel for Federal Defendants



                                                26
         Case 1:20-cv-00056-RC Document 34 Filed 05/15/20 Page 27 of 27



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, a copy of the foregoing notice was served by
electronic means on all counsel of record by the Court’s CM/ECF system.


                                 /s/Michelle-Ann C. Williams
                               MICHELLE-ANN C. WILLIAMS




                                               27
